Citation Nr: 1140081	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial disability rating in excess of 10 percent for sinusitis.

3. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The RO granted entitlement to service connection for sinusitis and assigned a 10 percent rating, effective August 2006. Service connection also was granted for gastroesophageal reflux disease (GERD) and a non-compensable rating was assigned. Although the RO assigned an initial 10 percent disability rating in a December 2007 rating decision, the Veteran has not indicated that rating satisfies his appeal so the matter remains before the Board.

The March 2007 rating decision included a denial of service connection for a skin disability, but the RO granted service connection for that disability in a December 2007 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not yet filed a second NOD in regard to the December 2007 rating decision, the claim for service connection for a skin disability is not before the Board and is not reflected on the title page.

The issue of entitlement to service connection for tinnitus is decided below. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran was exposed to loud noises during service and has stated that he experienced occasional tinnitus since his active duty.

2. The Veteran is competent to report the circumstances of his service as well as his symptomatology; his testimony is credible.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experiences tinnitus as the result of his in-service exposure to loud noises. The record reflects that during his first term of active duty service, the Veteran's military specialties were as an anti-tank assaultman and a proof technician of small arms. He has been diagnosed with tinnitus and has reported continuity of symptomatology since his active duty service. Based on this evidence, the Board will grant his claim for service connection. Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

The Veteran's service treatment records are silent for any complaints of ear trouble. Questionnaires completed during service reflect that he wore regulation ear plugs at weapons ranges, but not during field exercises. Although an April 1992 audiogram states that the Veteran was not routinely exposed to hazardous noises, service personnel records from his first term of active duty reflect his military specialties as an anti-tank assaultman and a proof technician for small arms. Further, service treatment records reflect that he was treated for wounds incurred after an ordinance exploded nearby him and for an arm laceration caused by a grenade launcher. As conceded by a July 2007 VA examiner, the Veteran was likely exposed to "exceptionally loud noise and acoustic trauma."

Subsequent to his discharge from service, the Veteran did not seek treatment for tinnitus. An April 2001 private treatment note reflects that he was questioned about tinnitus while seeking treatment for a separate condition. He informed the physician that he experienced occasional tinnitus, but did not find it bothersome. In a June 2007 statement, the Veteran explained that he did not know what tinnitus was until the physician explained it to him and asked him about it. He stated that he had experienced occasional tinnitus "as long as [he] could remember" and thought it was "normal" after spending many years as an anti-tank and machine gunner, machine gun instructor, and participant in infantry training exercises.

In July 2007, the Veteran was afforded a VA examination. The examiner noted the Veteran's in-service experiences, acknowledged that he had experienced acoustic trauma, and diagnosed tinnitus. However, the examiner opined that tinnitus was not likely the result of the Veteran's active duty service because the first medical note of tinnitus was in 2001, which was six (6) years after his discharge from service. 

The Veteran has reported continuity of symptomatology of tinnitus since his active duty service and his service records reflect exposure to acoustic trauma. He is competent to report his symptoms and the Board finds his accounts credible and persuasive. Charles, 16 Vet. App. 370. Although additional development of the medical evidence could be undertaken, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue under the "benefit-of-the-doubt" rule. Alemany, 9 Vet. App. 518.

The determinative question in this matter is whether there is a nexus between the Veteran's current diagnosis of tinnutis and his active duty service. Since the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance as to service connection and the claim will be granted. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

Service connection for tinnitus is granted.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded VA examinations for his service-connected sinusitis and GERD in July 2007. As more than four (4) years have passed since those examinations and the Veteran contends that the assigned 10 percent evaluations do not accurately reflect the severity of these disabilities, new examinations are warranted. 

In July 2007, the Veteran also was afforded a VA examination for his claimed left foot disability. The examiner observed swelling on the medial arch of the left foot which the Veteran stated developed from callouses incurred in-service. The examiner opined that "lesion" was not likely related to the Veteran's active duty service because service treatment records were silent for any such disability. Upon review of the Veteran's service record, the Board observed May 1974 treatment for a sore left foot and April 1989 treatment for a left foot sprain; he reported left foot pain to his private physician in June 2002 and was treated by a podiatrist in 2004 for a plantar fibromytosis of the left foot. As the 2007 examination report indicates that the examiner did not fully review the claims file, the report is inadequate and must be returned to the examiner for a clarifying opinion. See 38 C.F.R. § 4.2.

The Veteran also was afforded a July 2007 examination in regard to his claim for service connection for a back disability. The VA spinal examiner did not discuss any pertinent service treatment records or render a medical opinion as to etiology. However, the examination report reflects that he did not have a current back disability. If evidence of a current back disability is added to the claims file as a result of this remand, another VA examination may be warranted. 38 C.F.R. § 3.327(a).

As this case is being remanded for additional development, the RO/AMC also must take steps to obtain any outstanding treatment records. VA records were last associated with the record on December 7, 2007. The most recent private medical records are as follows: Dr. Silverstein, September 2006; Dr. Emko, April 2005; Dr. Campanero, December 2004; and Dr. Sotomayor, February 2000. The claims file indicates that the Veteran has received more recent treatment from Doctors Emko and Silverstein.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file (noting that the last VA records were added December 7, 2007). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Silverstein and Dr. Emko. Ask the Veteran if he has received pertinent medical treatment from any other private health care providers. Obtain any identified private records and the newly-generated VA records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his service-connected sinusitis and GERD. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting interviews with, and an examinations of, the Veteran, the examiners must provide current findings as to the severity of his sinusitis and GERD. The examiners must comment on the extent to which the disabilities affect the Veteran's employment or daily life.

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  

All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the July 2007 physician who examined the Veteran's left foot (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran has a left foot disability that is likely etiologically related to his active duty service. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer. The examination report must reflect review of the claims folders. Although the examiner has an independent responsibility to review the entire claims file, his or her attention is drawn to the following evidence:

i. A July 1973 entrance examination reflecting that the Veteran had flat feet;

ii. A May 1974 treatment note showing treatment for left foot pain;

iii. An April 1989 note diagnosing a left foot sprain;

iv. May 1989 x-rays of the left foot;

v. Private treatment notes in June 2002 showing examination of the left foot due to complaints of pain;

vi. A December 2004 podiatry note showing diagnosis of plantar fibromytosis of the left foot; 

vii. The July 2007 VA examination report; and

viii. Any additional pertinent medical records added as a result of this remand.

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether the Veteran experiences a left foot disability that is likely the result of (to include aggravated by) the Veteran's in-service experiences. 

i. He or she must provide a full statement of the basis (or bases) for the conclusion(s) reached; and

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

4. Review the evidence associated with the claims file as a result of the above directives. If this evidence indicates that the Veteran experiences a current back disability, afford him a new examination. Any such spinal examination must include review of the claims file and service treatment record (to include, but not limited to, the June 1973 examination reflecting a diagnosis of scoliosis and the November 1990 note showing treatment for back pain).

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


